Citation Nr: 1753136	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-37 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims file.

The Board most recently remanded the Veteran's claim in July 2017 for further development and readjudication.  The requested development on remand, consisting of obtaining a VA examination, has been accomplished.


FINDING OF FACT

The Veteran's claimed back disorder clearly and unmistakably preexisted service and clearly and unmistakably did not increase in severity during service.  


CONCLUSIONS OF LAW

1.  A low back disorder clearly and unmistakably preexisted service and was not aggravated by service, and the presumption of soundness at entry is rebutted.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).

2.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For purposes of establishing service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C. §§ 1111; 38 C.F.R. § 3.304(b).  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.")  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

If, on the other hand, a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  And in that circumstance, 38 U.S.C. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The provisions of 38 U.S.C. § 1153, and its implementing VA regulation, 38 C.F.R. § 3.306, provide criteria for determining when a pre-existing disability has been aggravated.  According to this statute and regulation, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

Concerning this, mere temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, not just the symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

The Board finds that the medical evidence, to include an August 2017 VA examination and the Veteran's statements, are competent evidence that his low back condition clearly and unmistakably preexisted service.  See Gahman v. West, 12 Vet. App. 406 (1999).    

The Board finds that the probative evidence constitutes clear and unmistakable evidence that a low back disorder existed prior to service entrance.  However, VAOPGCPREC 3-03 (July 16, 2003), has established that there are two steps to rebut the presumption of soundness at entry.  First, there must be clear and unmistakable evidence that a disorder preexisted service.  Second, there must be clear and unmistakable evidence that the disorder was not aggravated during service.  If both prongs are not met, the presumption of soundness at entry is not rebutted.

Where there is evidence of the Veteran having been asymptomatic on entering service, and later developing symptoms of the preexisting disorder, this does not constitute aggravation in the absence of evidence of an increase in the underlying disorder.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

The Board also finds that there is clear and unmistakable evidence demonstrating that the preexisting low back disorder was not aggravated by service.  The Veteran contends that his low back disorder increased in severity following service as evidenced by post-service complaints and treatment.  In support of his contention, the Veteran submitted an August 1972 letter from Dr. A.J.S. indicating that the Veteran's spine showed osteoarthritic changes.  However, this letter and the remainder of the medical evidence of record do not address whether any of the Veteran's complaints or pathology represented an increase that was due to aggravation of his low back disorder beyond the natural progression of his condition.  

The most probative medical evidence of record is the recent August 2017 VA examination.  The examiner opined that the Veteran's low back disorder, which clearly and unmistakably preexisted service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The Board recognizes that the examiner did not use the term "clearly and unmistakably" in reaching the second prong (aggravation) of this conclusion, but in the view of the Board the opinion as a whole supports a clear and unmistakable conclusion.  First, the examiner noted that the separation physical examination indicated that the Veteran's back strain was asymptomatic in service.  Second, the examiner pointed out that the separation physical indicated a normal spine examination, "[t]herefore, no aggravation."  Third, the examiner noted that the Veteran's findings from 1972 post-dated service by approximately five years.  In short, the examiner's opinion is unambiguous, points directly to evidence showing that the back disorder was at most no worse at separation than at entry into service, and in total fulfills the "clear and unmistakable" requirements of Wagner.    

As such, the only evidence in support of the claim for service connection is the lay testimony of the Veteran.  Although he is competent to report low back pain and a continuation or exacerbation of such pain, he is not competent to determine whether his underlying low back disability was or was not aggravated beyond its natural progression during any qualifying period of service, because to do so requires medical training and credentials.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the foregoing reasons, the Board finds that there is clear and unmistakable evidence that the preexisting low back disorder was not aggravated by service.  Accordingly, because there is clear and unmistakable evidence that the low back disorder preexisted service and clear and unmistakable evidence that it was not aggravated during service, the presumption of soundness is rebutted.  See Wagner, 370 F.3d at 1096.

The Board further finds that any current low back disability is not otherwise attributable to service, as the most probative medical opinion (August 2017) indicates that no connection to service can be made.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for a low back disorder, is denied.  See 38 U.S.C. § 5107.


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


